Soule, J.
It is a settled principle of law that a grantee is estopped to deny the validity of any mortgage to which his deed recites that the conveyance to him is subject. Tuite v. Stevens, 98 Mass. 305. Howard v. Chase, 104 Mass. 249. We find nothing-in the facts of the case at bar which takes it out of the operation of this rule. The plaintiff took his title to the land described in his bill subject to the mortgage to the defendant Thompson. For this mortgage Thompson paid the amount which it purports to secure. It does not appear that he had any knowledge of the transactions by means of which the Frazier mortgage was discharged of record. And there is nothing in the case to indicate that his rights under his mortgage would be in any way affected if he had been informed of those transactions. On the facts existing when the bill was filed, the plaintiff was not entitled to any relief against Thompson, whose right it was to proceed to execute the power of sale in his mortgage, by reason of default in the payment of the interest due, except that he was entitled to redeem the premises from the mortgage by paying the amount of principal and interest due under it. This right to redeem the plaintiff parted with when he conveyed his remaining interest in the land to Heywood. After that conveyance was made, he had no further interest in the mortgage held by Thompson, as it did not secure his obligation, nor in any of the questions which the bill was intended to settle. The decree dismissing the bill was therefore the proper one, and must be Affirmed, with costs.